ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)

        REQUEST FOR THE INDICATION
         OF PROVISIONAL MEASURES


          ORDER OF 23 JANUARY 2020




               2020
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)

          DEMANDE EN INDICATION
        DE MESURES CONSERVATOIRES


       ORDONNANCE DU 23 JANVIER 2020

                              Oﬃcial citation:
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
              Provisional Measures, Order of 23 January 2020,
                          I.C.J. Reports 2020, p. 3




                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
         mesures conservatoires, ordonnance du 23 janvier 2020,
                         C.I.J. Recueil 2020, p. 3




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-003838-6
                                             No de vente:    1180

                               23 JANUARY 2020

                                   ORDER




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)
    REQUEST FOR THE INDICATION
     OF PROVISIONAL MEASURES




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)
      DEMANDE EN INDICATION
    DE MESURES CONSERVATOIRES




                               23 JANVIER 2020

                               ORDONNANCE

3




                           TABLE OF CONTENTS

                                                                           Paragraphs

Chronology of the Procedure                                                     1-15
    I. Prima Facie Jurisdiction                                                16-38
      1. General introduction                                                  16-19
      2. Existence of a dispute relating to the interpretation, applica-
         tion or fulﬁlment of the Genocide Convention                          20-31
      3. The reservation of Myanmar to Article VIII of the Convention          32-36
      4. Conclusion as to prima facie jurisdiction                             37-38
II. Question of the Standing of The Gambia                                     39-42
III. The Rights Whose Protection Is Sought and the Link
     between such Rights and the Measures Requested                            43-63
IV. Risk of Irreparable Prejudice and Urgency                                  64-75
V. Conclusion and Measures to Be Adopted                                       76-85
Operative Clause                                                                  86




4

               4




                              INTERNATIONAL COURT OF JUSTICE


   2020
                                                YEAR 2020
23 January
General List                                 23 January 2020
 No. 178

                     APPLICATION OF THE CONVENTION
                   ON THE PREVENTION AND PUNISHMENT
                        OF THE CRIME OF GENOCIDE
                                    (THE GAMBIA v. MYANMAR)

                                 REQUEST FOR THE INDICATION
                                  OF PROVISIONAL MEASURES


                                                 ORDER


               Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
                        Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                        Bhandari, Robinson, Crawford, Gevorgian, Salam,
                        Iwasawa; Judges ad hoc Pillay, Kress; Registrar Gautier.



                   The International Court of Justice,
                 Composed as above,
                 After deliberation,
                 Having regard to Articles 41 and 48 of the Statute of the Court and
               Articles 73, 74 and 75 of the Rules of Court,
                   Makes the following Order:

                  1. On 11 November 2019, the Republic of The Gambia (hereinafter
               “The Gambia”) ﬁled in the Registry of the Court an Application institut-
               ing proceedings against the Republic of the Union of Myanmar (herein-
               after “Myanmar”) concerning alleged violations of the Convention on the
               Prevention and Punishment of the Crime of Genocide (hereinafter the
               “Genocide Convention” or the “Convention”).

               5

5       application of the genocide convention (order 23 I 20)

    2. At the end of its Application, The Gambia
      “respectfully requests the Court to adjudge and declare that Myanmar:
        — has breached and continues to breach its obligations under the
            Genocide Convention, in particular the obligations provided
            under Articles I, III (a), III (b), III (c), III (d), III (e), IV,
            V and VI;
        — must cease forthwith any such ongoing internationally wrong-
            ful act and fully respect its obligations under the Genocide
            Convention, in particular the obligations provided under
            Articles I, III (a), III (b), III (c), III (d), III (e), IV, V and VI;


        — must ensure that persons committing genocide are punished by
          a competent tribunal, including before an international penal
          tribunal, as required by Articles I and VI;

        — must perform the obligations of reparation in the interest of
          the victims of genocidal acts who are members of the Rohingya
          group, including but not limited to allowing the safe and dig-
          niﬁed return of forcibly displaced Rohingya and respect for
          their full citizenship and human rights and protection against
          discrimination, persecution, and other related acts, consistent
          with the obligation to prevent genocide under Article I; and



        — must oﬀer assurances and guarantees of non-repetition of vio-
          lations of the Genocide Convention, in particular the obliga-
          tions provided under Articles I, III (a), III (b), III (c), III (d),
          III (e), IV, V and VI.”

   3. In its Application, The Gambia seeks to found the Court’s jurisdic-
tion on Article 36, paragraph 1, of the Statute of the Court and on Arti-
cle IX of the Genocide Convention.
   4. The Application contained a Request for the indication of provi-
sional measures submitted with reference to Article 41 of the Statute and
to Articles 73, 74 and 75 of the Rules of Court.
   5. At the end of its Request, The Gambia asked the Court to indicate
the following provisional measures:
     “(a) Myanmar shall immediately, in pursuance of its undertaking in
          the Convention on the Prevention and Punishment of the Crime
          of Genocide of 9 December 1948, take all measures within its
          power to prevent all acts that amount to or contribute to the crime
          of genocide, including taking all measures within its power to
          prevent the following acts from being committed against [any]

6

6     application of the genocide convention (order 23 I 20)

        member of the Rohingya group: extrajudicial killings or physical
        abuse; rape or other forms of sexual violence; burning of homes
        or villages; destruction of lands and livestock, deprivation of food
        and other necessities of life, or any other deliberate inﬂiction of
        conditions of life calculated to bring about the physical destruc-
        tion of the Rohingya group in whole or in part;

    (b) Myanmar shall, in particular, ensure that any military, paramili-
        tary or irregular armed units which may be directed or supported
        by it, as well as any organizations and persons which may be
        subject to its control, direction or inﬂuence, do not commit any
        act of genocide, of conspiracy to commit genocide, or direct and
        public incitement to commit genocide, or of complicity in geno-
        cide, against the Rohingya group, including: extrajudicial killing
        or physical abuse; rape or other forms of sexual violence; burning
        of homes or villages; destruction of lands and livestock, depriva-
        tion of food and other necessities of life, or any other deliberate
        inﬂiction of conditions of life calculated to bring about the phys-
        ical destruction of the Rohingya group in whole or in part;



    (c) Myanmar shall not destroy or render inaccessible any evidence
        related to the events described in the Application, including with-
        out limitation by destroying or rendering inaccessible the remains
        of any member of the Rohingya group who is a victim of alleged
        genocidal acts, or altering the physical locations where such acts
        are alleged to have occurred in such a manner as to render the
        evidence of such acts, if any, inaccessible;
    (d) Myanmar and The Gambia shall not take any action and shall
        assure that no action is taken which may aggravate or extend the
        existing dispute that is the subject of this Application, or render
        it more diﬃcult of resolution; and
    (e) Myanmar and The Gambia shall each provide a report to the
        Court on all measures taken to give eﬀect to this Order for
        provisional measures, no later than four months from its issu-
        ance.”
  6. The Registrar immediately communicated to the Government of
Myanmar the Application containing the Request for the indication of
provisional measures, in accordance with Article 40, paragraph 2, of the
Statute of the Court, and Article 73, paragraph 2, of the Rules of Court.
He also notiﬁed the Secretary-General of the United Nations of the ﬁling
by The Gambia of the Application and the Request for the indication of
provisional measures.
  7. Pending the notiﬁcation provided for by Article 40, paragraph 3, of
the Statute, the Registrar informed all States entitled to appear before the

7

7      application of the genocide convention (order 23 I 20)

Court of the ﬁling of the Application and the Request for the indication
of provisional measures by a letter dated 11 November 2019.
   8. Since the Court included upon the Bench no judge of the nationality
of either Party, each Party proceeded to exercise the right conferred upon
it by Article 31 of the Statute to choose a judge ad hoc to sit in the case.
The Gambia chose Ms Navanethem Pillay and Myanmar Mr. Claus
Kress.
   9. By letters dated 12 November 2019, the Registrar informed the Par-
ties that, pursuant to Article 74, paragraph 3, of its Rules, the Court had
ﬁxed 10, 11 and 12 December 2019 as the dates for the oral proceedings
on the Request for the indication of provisional measures.
   10. By a letter dated 9 December 2019, a copy of which was immedi-
ately communicated to Myanmar, The Gambia submitted to the Court
the text of the following additional provisional measure requested from
the Court:
        “The Gambia requests that Myanmar be ordered to grant access
     to, and cooperate with, all United Nations fact-ﬁnding bodies that
     are engaged in investigating alleged genocidal acts against the
     Rohingya, including the conditions to which the Rohingya are sub-
     jected.”
  11. At the public hearings, oral observations on the Request for the
indication of provisional measures were presented by:
On behalf of The Gambia: H.E. Mr. Abubacarr Marie Tambadou,
                         Mr. Payam Akhavan,
                         Mr. Andrew Loewenstein,
                         Ms Tafadzwa Pasipanodya,
                         Mr. Arsalan Suleman,
                         Mr. Pierre d’Argent,
                         Mr. Paul Reichler,
                         Mr. Philippe Sands
On behalf of Myanmar:    H.E. Ms Aung San Suu Kyi,
                         Mr. William Schabas,
                         Mr. Christopher Staker,
                         Ms Phoebe Okowa.
  12. At the end of its second round of oral observations, The Gambia
asked the Court to indicate the following provisional measures:
    “(a) Myanmar shall immediately, in pursuance of its undertaking in
         the Convention on the Prevention and Punishment of the Crime
         of Genocide of 9 December 1948, take all measures within its
         power to prevent all acts that amount to or contribute to the crime
         of genocide, including taking all measures within its power to
         prevent the following acts from being committed against any
         member of the Rohingya group: extrajudicial killings or physical
         abuse; rape or other forms of sexual violence; burning of homes

8

8      application of the genocide convention (order 23 I 20)

         or villages; destruction of lands and livestock, deprivation of food
         and other necessities of life, or any other deliberate inﬂiction of
         conditions of life calculated to bring about the physical destruc-
         tion of the Rohingya group in whole or in part;

     (b) Myanmar shall, in particular, ensure that any military, paramili-
         tary or irregular armed units which may be directed or supported
         by it, as well as any organizations and persons which may be
         subject to its control, direction or inﬂuence, do not commit any
         act of genocide, of conspiracy to commit genocide, or direct and
         public incitement to commit genocide, or of complicity in geno-
         cide, against the Rohingya group, including: extrajudicial killing
         or physical abuse; rape or other forms of sexual violence; burning
         of homes or villages; destruction of lands and livestock, depriva-
         tion of food and other necessities of life, or any other deliberate
         inﬂiction of conditions of life calculated to bring about the phys-
         ical destruction of the Rohingya group in whole or in part;



     (c) Myanmar shall not destroy or render inaccessible any evidence
         related to the events described in the Application, including with-
         out limitation by destroying or rendering inaccessible the remains
         of any member of the Rohingya group who is a victim of alleged
         genocidal acts, or altering the physical locations where such acts
         are alleged to have occurred in such a manner as to render the
         evidence of such acts, if any, inaccessible;
     (d) Myanmar and The Gambia shall not take any action and shall
         assure that no action is taken which may aggravate or extend the
         existing dispute that is the subject of this Application, or render
         it more diﬃcult of resolution;
     (e) Myanmar and The Gambia shall each provide a report to the
         Court on all measures taken to give eﬀect to this Order for pro-
         visional measures, no later than four months from its issuance;
         and
     (f) Myanmar shall grant access to, and cooperate with, all
         United Nations fact-ﬁnding bodies that are engaged in investigat-
         ing alleged genocidal acts against the Rohingya, including the
         conditions to which the Rohingya are subjected.”

  13. At the end of its second round of oral observations, Myanmar
requested the Court:
    “(1) to remove the case from its List;
     (2) in the alternative, to reject the request for the indication of pro-
         visional measures submitted by The Gambia.”

                                       *
                                   *       *
9

9     application of the genocide convention (order 23 I 20)

   14. In its Application, The Gambia seeks protection for “all members
of the Rohingya group who are in the territory of Myanmar, as members
of a protected group under the Genocide Convention”. According to a
2016 Report of the United Nations High Commissioner for Human
Rights, Rohingya Muslims “self-identify as a distinct ethnic group with
their own language and culture, and claim a longstanding connection to
Rakhine State”; however, “[s]uccessive Governments [of Myanmar] have
rejected these claims, and the Rohingya were not included in the list of
recognized ethnic groups. Most Rohingya are stateless.” (United Nations,
Situation of Human Rights of Rohingya Muslims and other Minorities in
Myanmar, UN doc. A/HRC/32/18, 29 June 2016, para. 3.)

  15. The Court’s references in this Order to the “Rohingya” should be
understood as references to the group that self-identiﬁes as the Rohingya
group and that claims a longstanding connection to Rakhine State, which
forms part of the Union of Myanmar.


                       I. Prima Facie Jurisdiction

                          1. General Introduction
   16. The Court may indicate provisional measures only if the provisions
relied on by the Applicant appear, prima facie, to aﬀord a basis on which
its jurisdiction could be founded, but need not satisfy itself in a deﬁnitive
manner that it has jurisdiction as regards the merits of the case (see, inter
alia, Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
and Consular Rights (Islamic Republic of Iran v. United States of Amer-
ica), Provisional Measures, Order of 3 October 2018, I.C.J. Reports
2018 (II), p. 630, para. 24).
   17. In the present case, The Gambia seeks to found the jurisdiction of
the Court on Article 36, paragraph 1, of the Statute of the Court and on
Article IX of the Genocide Convention (see paragraph 3 above). The
Court must therefore ﬁrst determine whether those provisions prima facie
confer upon it jurisdiction to rule on the merits of the case, enabling it —
if the other necessary conditions are fulﬁlled — to indicate provisional
measures.
   18. Article IX of Genocide Convention provides:
        “Disputes between the Contracting Parties relating to the interpre-
     tation, application or fulﬁlment of the present Convention, including
     those relating to the responsibility of a State for genocide or for any
     of the other acts enumerated in article III, shall be submitted to the
     International Court of Justice at the request of any of the parties to
     the dispute.”
   19. The Gambia and Myanmar are parties to the Genocide Conven-
tion. Myanmar deposited its instrument of ratiﬁcation on 14 March 1956,

10

10      application of the genocide convention (order 23 I 20)

without entering a reservation to Article IX, but making reservations to
Articles VI and VIII. The Gambia acceded to the Convention on
29 December 1978, without entering any reservation.

     2. Existence of a Dispute relating to the Interpretation, Application
                  or Fulfilment of the Genocide Convention
   20. Article IX of the Genocide Convention makes the Court’s jurisdic-
tion conditional on the existence of a dispute relating to the interpreta-
tion, application or fulﬁlment of the Convention. A dispute between
States exists where they hold clearly opposite views concerning the ques-
tion of the performance or non-performance of certain international obli-
gations (see Application of the International Convention for the Suppression
of the Financing of Terrorism and of the International Convention on the
Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
Federation), Provisional Measures, Order of 19 April 2017, I.C.J. Reports
2017, p. 115, para. 22, citing Interpretation of Peace Treaties with Bulgaria,
Hungary and Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950,
p. 74). The claim of one party must be “positively opposed” by the other
(South West Africa (Ethiopia v. South Africa; Liberia v. South Africa),
Preliminary Objections, Judgment, I.C.J. Reports 1962, p. 328). The Court
cannot limit itself to noting that one of the parties maintains that a dis-
pute exists, and the other denies it (cf. Oil Platforms (Islamic Republic of
Iran v. United States of America), Preliminary Objection, Judgment,
I.C.J. Reports 1996 (II), p. 810, para. 16). Since The Gambia has invoked
as a basis of the Court’s jurisdiction the compromissory clause in an
international convention, the Court must ascertain whether the acts com-
plained of by the Applicant are capable of falling within the provisions of
that instrument and whether, as a consequence, the dispute is one which
the Court has jurisdiction ratione materiae to entertain (Immunities and
Criminal Proceedings (Equatorial Guinea v. France), Provisional Mea-
sures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1159,
para. 47). The Court also recalls that, “[i]n principle, the date for deter-
mining the existence of a dispute is the date on which the application is
submitted to the Court” (see, for example, Obligations concerning Nego-
tiations relating to Cessation of the Nuclear Arms Race and to Nuclear
Disarmament (Marshall Islands v. India), Jurisdiction and Admissibility,
Judgment, I.C.J. Reports 2016 (I), p. 271, para. 39).

                                     * *
  21. The Gambia contends that a dispute exists with Myanmar relating
to the interpretation and application of the Genocide Convention and the
fulﬁlment by Myanmar of its obligations “to prevent genocide and to
desist from its own acts of genocide”. Speciﬁcally, The Gambia asserts
that in October 2016 the Myanmar military and other Myanmar security
forces began widespread and systematic “clearance operations” against

11

11    application of the genocide convention (order 23 I 20)

the Rohingya group, during the course of which they committed mass
murder, rape and other forms of sexual violence, and engaged in the sys-
tematic destruction by ﬁre of Rohingya villages, often with inhabitants
locked inside burning houses, with the intent to destroy the Rohingya
as a group, in whole or in part. The Gambia alleges that, from August 2017
onwards, such genocidal acts continued with Myanmar’s resumption
of “clearance operations” on a more massive and wider geographical
scale.


   22. The Gambia maintains that, prior to ﬁling its Application, it made
clear to Myanmar that the latter’s actions constituted a violation of its
obligations under the Genocide Convention, but that Myanmar “has
rejected and opposed any suggestion that it has violated the Genocide
Convention”. In this connection, The Gambia argues that it has made
several statements in multilateral settings whereby it clearly addressed the
situation of the Rohingya in Rakhine State, including allegations of
breaches by Myanmar of the Genocide Convention, and expressed its
readiness to take this issue to the Court. The Gambia adds that Myanmar
was aware that the Independent International Fact-Finding Mission on
Myanmar established by the Human Rights Council of the United Nations
(hereinafter the “Fact-Finding Mission”) welcomed the eﬀorts of States,
in particular Bangladesh and The Gambia, and the Organisation of
Islamic Cooperation (hereinafter the “OIC”) “to encourage and pursue a
case against Myanmar before the International Court of Justice under the
Convention on the Prevention and Punishment of the Crime of Geno-
cide” (United Nations, Report of the Independent International Fact-
Finding Mission on Myanmar, UN doc. A/HRC/42/50, 8 August 2019,
para. 107). According to The Gambia, Myanmar completely rejected the
Fact-Finding Mission reports and the conclusions contained therein.
Finally, The Gambia emphasizes that its claims against Myanmar regard-
ing breaches by the latter of its obligations under the Genocide Conven-
tion were speciﬁcally communicated to Myanmar by a Note Verbale sent
on 11 October 2019, to which Myanmar did not respond.



                                     *
  23. Myanmar contends that the Court does not have jurisdiction under
Article IX of the Genocide Convention. It ﬁrst argues that there is no
dispute between the Parties in view of the fact that the proceedings before
the Court were instituted by The Gambia, not on its own behalf, but
rather as a “proxy” and “on behalf of” the OIC. It further argues that no
such dispute existed at the time of the ﬁling of the Application. In this
regard, Myanmar asserts that the allegations contained in the OIC docu-
ments and statements regarding the situation of the Rohingya mentioned

12

12     application of the genocide convention (order 23 I 20)

by The Gambia could not give rise to a dispute between the Parties as
they did not amount to allegations of violations of the Genocide Conven-
tion made by The Gambia against Myanmar. It also contends that the
Court cannot infer the existence of a dispute between the Parties from
The Gambia’s Note Verbale of 11 October 2019 and the absence of any
response by Myanmar before the ﬁling of the Application on 11 Novem-
ber 2019. In Myanmar’s opinion, the Note Verbale in question did not
call for a response as it did not formulate speciﬁc allegations of violations
of the Convention, and, in any event, such a response could not be
expected within a month.
   24. Myanmar concludes that, in the absence of a dispute, the Court’s
lack of jurisdiction is manifest and the case should be removed from the
General List.

                                     * *
   25. With regard to Myanmar’s contention that, in bringing before the
Court its claims based on alleged violations of the Genocide Convention,
The Gambia acted as a “proxy” for the OIC in circumvention of Arti-
cle 34 of the Statute, the Court notes that the Applicant instituted pro-
ceedings in its own name, and that it maintains that it has a dispute with
Myanmar regarding its own rights under the Convention. In the view of
the Court, the fact that The Gambia may have sought and obtained the
support of other States or international organizations in its endeavour to
seise the Court does not preclude the existence between the Parties of a
dispute relating to the Genocide Convention.
   26. Turning to the question whether there was a dispute between the
Parties at the time of the ﬁling of the Application, the Court recalls that,
for the purposes of deciding this issue, it takes into account in particular
any statements or documents exchanged between the Parties (see
Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal), Judgment, I.C.J. Reports 2012 (II), pp. 443-445, paras. 50-55),
as well as any exchanges made in multilateral settings (see Application of
the International Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 94, para. 51 and p. 95, para. 53). In
so doing, it pays special attention to “the author of the statement or doc-
ument, their intended or actual addressee, and their content” (ibid.,
p. 100, para. 63). The existence of a dispute is a matter for objective deter-
mination by the Court; it is a matter of substance, and not a question of
form or procedure (Obligations concerning Negotiations relating to Cessa-
tion of the Nuclear Arms Race and to Nuclear Disarmament (Marshall
Islands v. India), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
2016 (I), p. 270, paras. 35-36).
   27. The Court notes that, on 8 August 2019, the Fact-Finding Mission
published a report which aﬃrmed its previous conclusion “that Myanmar
incurs State responsibility under the prohibition against genocide” and

13

13     application of the genocide convention (order 23 I 20)

welcomed the eﬀorts of The Gambia, Bangladesh and the OIC to pursue
a case against Myanmar before the Court under the Genocide Conven-
tion (United Nations, Report of the Independent International Fact-Finding
Mission on Myanmar, UN doc. A/HRC/42/50, 8 August 2019, paras. 18
and 107). On 26 September 2019, The Gambia stated during the general
debate of the seventy-fourth session of the General Assembly of the
United Nations that it was ready to lead concerted eﬀorts to take the
Rohingya issue to the International Court of Justice (United Nations,
Official Records of the General Assembly, UN doc. A/74/PV.8, 26 Septem-
ber 2019, p. 31). Myanmar addressed the General Assembly two days
later, characterizing the Fact-Finding Mission reports as “biased and
ﬂawed, based not on facts but on narratives” (United Nations, Official
Records of the General Assembly, UN doc. A/74/PV.12, 28 September
2019, p. 24). In the Court’s view, these statements made by the Parties
before the United Nations General Assembly suggest the existence of a
divergence of views concerning the events which allegedly took place in
Rakhine State in relation to the Rohingya. In this regard, the Court
recalls that

     “a disagreement on a point of law or fact, a conﬂict of legal views or
     interests, or the positive opposition of the claim of one party by the
     other need not necessarily be stated expressis verbis . . . the position
     or the attitude of a party can be established by inference, whatever
     the professed view of that party” (Land and Maritime Boundary
     between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
     Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89).

   28. In addition, the Court takes into account The Gambia’s Note Ver-
bale of 11 October 2019, in which The Gambia, referring to the reports of
the Fact-Finding Mission, wrote that it “underst[ood] Myanmar to be in
ongoing breach of [its] obligations under the [Genocide] Convention and
under customary international law” and “insist[ed] that Myanmar take
all necessary actions to comply with these obligations”. The Court
observes that this Note Verbale speciﬁcally referred to the reports of the
Fact-Finding Mission and indicated The Gambia’s opposition to the
views of Myanmar, in particular as regards the latter’s denial of its
responsibility under the Convention. In light of the gravity of the allega-
tions made therein, the Court considers that the lack of response may be
another indication of the existence of a dispute between the Parties. As
the Court has previously held, “the existence of a dispute may be inferred
from the failure of a State to respond to a claim in circumstances where a
response is called for” (Obligations concerning Negotiations relating to
Cessation of the Nuclear Arms Race and to Nuclear Disarmament (Mar-
shall Islands v. India), Jurisdiction and Admissibility, Judgment, I.C.J.
Reports 2016 (I), p. 271, para. 37).


14

14     application of the genocide convention (order 23 I 20)

   29. As to whether the acts complained of by the Applicant are capable
of falling within the provisions of the Genocide Convention, the Court
recalls that The Gambia contends that Myanmar’s military and security
forces and persons or entities acting on its instructions or under its direc-
tion and control have been responsible, inter alia, for killings, rape and
other forms of sexual violence, torture, beatings, cruel treatment, and for
the destruction or denial of access to food, shelter and other essentials of
life, all with the intent to destroy the Rohingya group, in whole or in part.
In The Gambia’s view, these acts are all attributable to Myanmar, which
it considers to be responsible for committing genocide. The Gambia con-
tends that Myanmar has also violated other obligations under the Geno-
cide Convention, “including by attempting to commit genocide; conspiring
to commit genocide; inciting genocide; complicity in genocide; and failing
to prevent and punish genocide”. The Court notes that Myanmar, for its
part, denied that it has committed any of the violations of the Genocide
Convention alleged by The Gambia, arguing in particular the absence of
any genocidal intent.



  30. For the purposes of the present proceedings, the Court is not required
to ascertain whether any violations of Myanmar’s obligations under the
Genocide Convention have occurred. Such a ﬁnding, which notably
depends on the assessment of the existence of an intent to destroy, in whole
or in part, the group of the Rohingya as such, could be made by the Court
only at the stage of the examination of the merits of the present case. What
the Court is required to do at the stage of making an order on provisional
measures is to establish whether the acts complained of by The Gambia are
capable of falling within the provisions of the Genocide Convention. In the
Court’s view, at least some of the acts alleged by The Gambia are capable
of falling within the provisions of the Convention.
  31. The Court ﬁnds therefore that the above-mentioned elements are
suﬃcient at this stage to establish prima facie the existence of a dispute
between the Parties relating to the interpretation, application or fulﬁl-
ment of the Genocide Convention.

     3. The Reservation of Myanmar to Article VIII of the Convention
   32. Myanmar further submits that The Gambia cannot validly seise
the Court as a result of Myanmar’s reservation to Article VIII of the
Genocide Convention, which speciﬁcally deals with the right of any of the
Contracting Parties to the Convention to seise any competent organ of
the United Nations. According to the Respondent, this provision applies
to the Court, being a competent organ of the United Nations. In its view,
only this provision enables States parties not specially aﬀected to bring a
claim before the Court for alleged breaches of the Convention by another
State party. Myanmar therefore submits that the valid seisin of the Court

15

15    application of the genocide convention (order 23 I 20)

by The Gambia, on the basis of Article VIII, is a necessary precondition
to the exercise of the Court’s jurisdiction under Article IX of the Geno-
cide Convention. In light of its reservation to Article VIII, Myanmar
concludes that the Court should not assume jurisdiction in the present
case.

                                     *
   33. The Gambia submits that Myanmar’s argument based on its reser-
vation to Article VIII of the Genocide Convention should be rejected as
it would amount to depriving Article IX of any substance. In particular,
the Applicant contends that the Respondent has not explained how its
argument could be reconciled with Myanmar’s consent to Article IX and
to the Court’s jurisdiction.

                                    * *
   34. The Court recalls that Myanmar has made a reservation to Arti-
cle VIII of the Genocide Convention, which reads as follows: “With refer-
ence to article VIII, the Union of Burma makes the reservation that the
said article shall not apply to the Union.”
   Article VIII of the Genocide Convention provides:
        “Any Contracting Party may call upon the competent organs of the
     United Nations to take such action under the Charter of the
     United Nations as they consider appropriate for the prevention and
     suppression of acts of genocide or any of the other acts enumerated
     in article III.”
   35. The Court considers that, although the terms “competent organs
of the United Nations” under Article VIII are broad and may be inter-
preted as encompassing the Court within their scope of application, other
terms used in Article VIII suggest a diﬀerent interpretation. In particular,
the Court notes that this provision only addresses in general terms the
possibility for any Contracting Party to “call upon” the competent organs
of the United Nations to take “action” which is “appropriate” for the
prevention and suppression of acts of genocide. It does not refer to the
submission of disputes between Contracting Parties to the Genocide Con-
vention to the Court for adjudication. This is a matter speciﬁcally
addressed in Article IX of the Convention, to which Myanmar has not
entered any reservation. Article VIII and Article IX of the Convention
can therefore be said to have distinct areas of application. It is only Arti-
cle IX of the Convention which is relevant to the seisin of the Court in the
present case (cf. Application of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugosla-
via (Serbia and Montenegro)), Provisional Measures, Order of 8 April
1993, I.C.J. Reports 1993, p. 23, para. 47).


16

16     application of the genocide convention (order 23 I 20)

   36. In view of the above, Myanmar’s reservation to Article VIII of the
Genocide Convention does not appear to deprive The Gambia of the pos-
sibility to seise the Court of a dispute with Myanmar under Article IX of
the Convention.

               4. Conclusion as to Prima Facie Jurisdiction
  37. In light of the foregoing, the Court concludes that, prima facie, it
has jurisdiction pursuant to Article IX of the Genocide Convention to
deal with the case.
  38. Given the above conclusion, the Court considers that it cannot
accede to Myanmar’s request that the case be removed from the General
List for manifest lack of jurisdiction.


             II. Question of the Standing of The Gambia

   39. Myanmar accepts that, because of the erga omnes partes character
of some obligations under the Convention, The Gambia has an interest in
Myanmar’s compliance with such obligations. It disputes, however, that
The Gambia has the capacity to bring a case before the Court in relation
to Myanmar’s alleged breaches of the Genocide Convention without
being specially aﬀected by such alleged violations. Myanmar argues that
“it is the right of an injured State to decide if, and eventually how, to
invoke the responsibility of another State, and that the right of non-injured
States to invoke such responsibility is subsidiary”. The Respondent sub-
mits that Bangladesh, as the State being specially aﬀected by the events
forming the subject-matter of the Application, would be the State entitled
to invoke the responsibility of Myanmar, but that Bangladesh is pre-
vented from doing so in light of its declaration made with regard to Arti-
cle IX of the Genocide Convention.


                                      *
   40. The Gambia contends that, since the obligations under the Geno-
cide Convention are obligations erga omnes partes, any State party to the
Genocide Convention is entitled to invoke the responsibility of another
State party for the breach of its obligations, without having to prove a
special interest. The Gambia argues that the fact of being party to a treaty
imposing obligations erga omnes partes suﬃces to establish its legal inter-
est and legal standing before the Court. In this regard, it refers to the case
concerning Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), in which the Court recognized the capacity of Bel-
gium to bring a claim before the Court in relation to alleged breaches of
erga omnes partes obligations by Senegal under the Convention against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punish-

17

17    application of the genocide convention (order 23 I 20)

ment (hereinafter the “Convention against Torture”), without determin-
ing whether Belgium had been specially aﬀected by those breaches.
The Gambia also submits that if a special interest were required with
respect to alleged breaches of obligations erga omnes partes, in many
cases no State would be in a position to make a claim against the perpe-
trator of the wrongful act.


                                   * *
   41. The Court recalls that in its Advisory Opinion on Reservations to
the Convention on the Prevention and Punishment of the Crime of Geno-
cide, it observed that
     “[i]n such a convention the contracting States do not have any inter-
     ests of their own; they merely have, one and all, a common interest,
     namely, the accomplishment of those high purposes which are the
     raison d’être of the convention. Consequently, in a convention of this
     type one cannot speak of individual advantages or disadvantages to
     States, or of the maintenance of a perfect contractual balance between
     rights and duties. The high ideals which inspired the Convention pro-
     vide, by virtue of the common will of the parties, the foundation and
     measure of all its provisions.” (I.C.J. Reports 1951, p. 23.)

In view of their shared values, all the States parties to the Genocide Con-
vention have a common interest to ensure that acts of genocide are pre-
vented and that, if they occur, their authors do not enjoy impunity. That
common interest implies that the obligations in question are owed by any
State party to all the other States parties to the Convention. In its Judg-
ment in the case concerning Questions relating to the Obligation to Pros-
ecute or Extradite (Belgium v. Senegal), the Court observed that the
relevant provisions in the Convention against Torture were “similar” to
those in the Genocide Convention. The Court held that these provisions
generated “obligations [which] may be deﬁned as ‘obligations erga omnes
partes’ in the sense that each State party has an interest in compliance
with them in any given case” (Judgment, I.C.J. Reports 2012 (II), p. 449,
para. 68). It follows that any State party to the Genocide Convention,
and not only a specially aﬀected State, may invoke the responsibility of
another State party with a view to ascertaining the alleged failure to
comply with its obligations erga omnes partes, and to bring that failure to
an end.

  42. The Court concludes that The Gambia has prima facie standing to
submit to it the dispute with Myanmar on the basis of alleged violations
of obligations under the Genocide Convention.



18

18     application of the genocide convention (order 23 I 20)

III. The Rights Whose Protection Is Sought and the Link between
             such Rights and the Measures Requested

   43. The power of the Court to indicate provisional measures under
Article 41 of the Statute has as its object the preservation of the respective
rights claimed by the parties in a case, pending its decision on the merits
thereof. It follows that the Court must be concerned to preserve by such
measures the rights which may subsequently be adjudged by it to belong
to either party. Therefore, the Court may exercise this power only if it is
satisﬁed that the rights asserted by the party requesting such measures are
at least plausible (see, for example, Application of the International Con-
vention on the Elimination of All Forms of Racial Discrimination (Qatar v.
United Arab Emirates), Provisional Measures, Order of 23 July 2018, I.C.J.
Reports 2018 (II), pp. 421-422, para. 43).
   44. At this stage of the proceedings, however, the Court is not called
upon to determine deﬁnitively whether the rights which The Gambia
wishes to see protected exist; it need only decide whether the rights
claimed by The Gambia on the merits, and for which it is seeking protec-
tion, are plausible. Moreover, a link must exist between the rights whose
protection is sought and the provisional measures being requested (ibid.,
p. 422, para. 44).

                                     * *
   45. In its Application, The Gambia states that it seeks to assert the
rights of “all members of the Rohingya group who are in the territory of
Myanmar, as members of a protected group under the Genocide Conven-
tion”, including the “rights of the Rohingya group to exist as a group”, to
be protected from acts of genocide, conspiracy to commit genocide, direct
and public incitement to commit genocide, attempt to commit genocide
and complicity in genocide, in accordance with Article III of the Conven-
tion. The Gambia adds that it “also seeks to protect the erga omnes partes
rights it has under the Convention, which mirror the erga omnes obliga-
tions of the Convention with which it is entitled to seek compliance”.

   46. The Gambia contends that, for the purposes of the indication of
provisional measures, the rights it asserts in the present case are plausible,
and that their protection coincides with the very object and purpose of
the Convention. The Gambia aﬃrms that, based on the evidence and
material placed before the Court, the acts of which it complains are capa-
ble of being characterized at least plausibly as genocidal. The Applicant
maintains that the evidence of the speciﬁc genocidal intent (dolus specia-
lis) can be deduced from the pattern of conduct against the Rohingya in
Myanmar and refers, in this regard, to the inference of such intent drawn
by the Fact-Finding Mission in its reports. In The Gambia’s view, the
Court should not be required, before granting provisional measures, to
ascertain whether the existence of a genocidal intent is the only plausible

19

19     application of the genocide convention (order 23 I 20)

inference to be drawn in the given circumstances from the material put
before it, a requirement which would amount to making a determination
on the merits. In this regard, the fact that some of the alleged acts may
also be characterized as crimes other than genocide would not be incon-
sistent with and should not exclude the plausible inference of the exis-
tence of the said genocidal intent.

                                      *
   47. Myanmar does not speciﬁcally address the question whether, for
the purposes of the indication of provisional measures, the rights asserted
by The Gambia are at least plausible. The Respondent rather contends
that the Court should indicate provisional measures only if the claims put
forward by The Gambia, based on the facts alleged in its Application, are
plausible. Myanmar argues that, for that purpose, a “plausible claim”
under the Genocide Convention must include evidence of the required
speciﬁc genocidal intent. For Myanmar, “it is this subjective intent that is
the critical element distinguishing genocide from other violations of inter-
national law such as crimes against humanity and war crimes”. Myanmar
maintains that the Court should take into account the exceptional gravity
of the alleged violations in assessing whether the required level of plausi-
bility is met. It submits that the Court should therefore determine whether
it is plausible that the existence of a genocidal intent is the only inference
that can be drawn from the acts alleged and the evidence submitted by
the Applicant. In this respect, the Respondent explains that if the infor-
mation and the materials invoked in support of the Application may pro-
vide evidence indicating alternative inferences that can be drawn from the
alleged conduct, other than an inference of a genocidal intent, the Court
should conclude that the claims are not plausible.

   48. On that basis, Myanmar states that, in the present case, the Appli-
cant has not provided suﬃcient and reliable evidence to establish that the
acts complained of were plausibly committed with the required speciﬁc
genocidal intent. The Respondent argues that alternative inferences, other
than a genocidal intent to destroy, in whole or in part, the Rohingya
group as such, may be drawn from the alleged conduct of Myanmar
vis-à-vis the Rohingya.

                                     * *
  49. The Court observes that, in accordance with Article I of the Con-
vention, all States parties thereto have undertaken “to prevent and to
punish” the crime of genocide. Article II provides that
     “genocide means any of the following acts committed with intent to
     destroy, in whole or in part, a national, ethnical, racial or religious
     group, as such:

20

20     application of the genocide convention (order 23 I 20)

     (a) Killing members of the group;
     (b) Causing serious bodily or mental harm to members of the
         group;
     (c) Deliberately inﬂicting on the group conditions of life calculated
         to bring about its physical destruction in whole or in part;
     (d) Imposing measures intended to prevent births within the group;
     (e) Forcibly transferring children of the group to another group.”
   50. Pursuant to Article III of the Genocide Convention, the commis-
sion of the following acts, other than genocide itself, are also prohibited
by the Convention: conspiracy to commit genocide (Article III, para. (b)),
direct and public incitement to commit genocide (Article III, para. (c)),
attempt to commit genocide (Article III, para. (d)) and complicity in
genocide (Article III, para. (e)).
   51. The obligation to prevent and punish genocide set out in Article I
of the Convention is supplemented by the distinct obligations which
appear in the subsequent articles, especially those in Articles V and VI
requiring the enactment of the necessary legislation to give eﬀect to the
provisions of the Convention, as well as the prosecution of persons
charged with such acts. In so far as these provisions concerning the duty
to punish also have a deterrent and therefore a preventive eﬀect or pur-
pose, they too meet the obligation to prevent genocide (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J.
Reports 2007 (I), p. 109, para. 159 and p. 219, para. 426).

   52. The Court further observes that the provisions of the Convention
are intended to protect the members of a national, ethnical, racial or reli-
gious group from acts of genocide or any other punishable acts enumer-
ated in Article III. The Court also considers that there is a correlation
between the rights of members of groups protected under the Genocide
Convention, the obligations incumbent on States parties thereto, and the
right of any State party to seek compliance therewith by another State
party (cf. Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Qatar v. United Arab Emirates), Pro-
visional Measures, Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 426,
para. 51). In the Court’s view, the Rohingya in Myanmar appear to con-
stitute a protected group within the meaning of Article II of the Genocide
Convention.
   53. In the present case, the Court notes that, at the hearings, Myan-
mar, referring to what it characterizes as “clearance operations” carried
out in Rakhine State in 2017, stated that
     “it cannot be ruled out that disproportionate force was used by mem-
     bers of the Defence Services in some cases in disregard of interna-
     tional humanitarian law, or that they did not distinguish clearly
     enough between [Arakan Rohingya Salvation Army] ﬁghters and
     civilians”,

21

21        application of the genocide convention (order 23 I 20)

and that “[t]here may also have been failures to prevent civilians from
looting or destroying property after ﬁghting or in abandoned villages”.

   54. The Court also notes that the United Nations General Assembly,
in its resolution 73/264 adopted on 22 December 2018, expressed

     “grave concern at the ﬁndings of the independent international fact-
     ﬁnding mission on Myanmar that [. . .] there [was] suﬃcient informa-
     tion to warrant investigation and prosecution so that a competent
     court may determine liability for genocide in relation to the situation
     in Rakhine State, that crimes against humanity and war crimes have
     been committed in Kachin, Rakhine and Shan States, including mur-
     der, imprisonment, enforced disappearance, torture, rape, sexual slav-
     ery and other forms of sexual violence, persecution and enslavement,
     that children were subjected to and witnessed serious human rights
     violations, including killing, maiming and sexual violence, that there
     are reasonable grounds to conclude that serious crimes under
     international law have been committed that warrant criminal investi-
     gation and prosecution and that the military has consistently failed
     to respect international human rights law and international humani-
     tarian law”.




By the same resolution, the General Assembly condemned
     “all violations and abuses of human rights in Myanmar, as set out in
     the report of the fact-ﬁnding mission, including the widespread, sys-
     tematic and gross human rights violations and abuses committed in
     Rakhine State, including the presence of elements of extermination
     and deportation and the systematic oppression and discrimination
     that the fact-ﬁnding mission concluded may amount to persecution
     and to the crime of apartheid”.


It also
     “strongly condemn[ed] the grossly disproportionate response of the
     military and the security forces, deplore[d] the serious deterioration
     of the security, human rights and humanitarian situation and the exo-
     dus of more than 723,000 Rohingya Muslims and other minorities to
     Bangladesh and the subsequent depopulation of northern Rakhine
     State, and call[ed] upon the Myanmar authorities to ensure that those
     responsible for violations of international law, including human rights
     violations and abuses, are held accountable and removed from posi-

22

22     application of the genocide convention (order 23 I 20)

     tions of power” (UN doc. A/RES/73/264, 22 December 2018,
     paras. 1-2).

   55. In this connection, the Court recalls that the Fact-Finding Mission,
to which the General Assembly refers in its above-mentioned resolution,
stated, in its report of 12 September 2018, that it had “reasonable grounds
to conclude that serious crimes under international law ha[d] been com-
mitted that warrant[ed] criminal investigation and prosecution”, includ-
ing the crime of genocide, against the Rohingya in Myanmar
(United Nations, Report of the Independent International Fact-Finding
Mission on Myanmar, UN doc. A/HRC/39/64, 12 September 2018,
paras. 83 and 84-87). The Court notes that, regarding the acts perpetrated
against the Rohingya in Rakhine State, the Fact-Finding Mission, in its
2018 detailed ﬁndings, observed that

     “[t]he actions of those who orchestrated the attacks on the Rohingya
     read as a veritable check-list: the systematic stripping of human rights,
     the dehumanizing narratives and rhetoric, the methodical planning,
     mass killing, mass displacement, mass fear, overwhelming levels of
     brutality, combined with the physical destruction of the home of the
     targeted population, in every sense and on every level” (United Nations,
     Report of the Detailed Findings of the Independent International
     Fact-Finding Mission on Myanmar, UN doc. A/HRC/39/CRP.2,
     17 September 2018, para. 1440).

The Fact-Finding Mission concluded that “on reasonable grounds . . . the
factors allowing the inference of genocidal intent [were] present”
(United Nations, ibid., para. 1441). The Fact-Finding Mission reiterated
its conclusions, based on further investigations, in its report of 8 August
2019 (United Nations, Report of the Independent International Fact-
Finding Mission on Myanmar, UN doc. A/HRC/42/50, 8 August 2019,
para. 18). The Court further notes that the Fact-Finding Mission, in its
2018 detailed ﬁndings, also asserted, based on its overall assessment of
the situation in Myanmar since 2011, and particularly in Rakhine State,
that the extreme levels of violence perpetrated against the Rohingya in
2016 and 2017 resulted from the “systemic oppression and persecution of
the Rohingya”, including the denial of their legal status, identity and citi-
zenship, and followed the instigation of hatred against the Rohingya on
ethnic, racial or religious grounds (United Nations, Report of the Detailed
Findings of the Independent International Fact-Finding Mission on Myan-
mar, UN doc. A/HRC/39/CRP.2, 17 September 2018, paras. 458-748).
The Court also recalls that following the events which occurred in Rakh-
ine State in 2016 and 2017, hundreds of thousands of Rohingya have ﬂed
to Bangladesh.


23

23    application of the genocide convention (order 23 I 20)

   56. In view of the function of provisional measures, which is to protect
the respective rights of either party pending its ﬁnal decision, the Court
does not consider that the exceptional gravity of the allegations is a deci-
sive factor warranting, as argued by Myanmar, the determination, at the
present stage of the proceedings, of the existence of a genocidal intent. In
the Court’s view, all the facts and circumstances mentioned above (see
paragraphs 53-55) are suﬃcient to conclude that the rights claimed by
The Gambia and for which it is seeking protection — namely the right of
the Rohingya group in Myanmar and of its members to be protected
from acts of genocide and related prohibited acts mentioned in Article III,
and the right of The Gambia to seek compliance by Myanmar with its
obligations not to commit, and to prevent and punish genocide in accor-
dance with the Convention — are plausible.

                                    * *
   57. The Court now turns to the issue of the link between the rights
claimed and the provisional measures requested.

                                    * *
   58. The Gambia submits that the provisional measures it requests
(see paragraph 12 above) are directly linked to the rights which form the
subject-matter of the dispute. In particular, the Applicant asserts that the
ﬁrst two provisional measures have been requested to ensure Myanmar’s
compliance with its obligation to prevent genocide and to uphold the
rights of The Gambia to protect the Rohingya group against total or par-
tial destruction, and that the four other provisional measures requested
are aimed at protecting the integrity of the proceedings before the Court
and The Gambia’s right to have its claim fairly adjudicated.

                                     *
   59. Myanmar does not dispute the link of the provisional measures
requested with the rights under the Genocide Convention for which pro-
tection is sought by the Applicant, except with regard to the ﬁfth and
sixth provisional measures requested. The Respondent claims that these
last two measures would go beyond the speciﬁc purpose of preserving the
respective rights of the Parties pending a ﬁnal decision by the Court.
Furthermore, with regard to the sixth provisional measure, Myanmar
argues that the indication of such a measure would circumvent Myanmar’s
reservation to Article VIII of the Genocide Convention.

                                    * *




24

24    application of the genocide convention (order 23 I 20)

   60. The Court has already found (see paragraph 56 above) that the
rights asserted by The Gambia under the Genocide Convention are plau-
sible.
   61. The Court considers that, by their very nature, the ﬁrst three pro-
visional measures sought by The Gambia (see paragraph 12 above) are
aimed at preserving the rights it asserts on the basis of the Genocide Con-
vention in the present case, namely the right of the Rohingya group in
Myanmar and of its members to be protected from acts of genocide and
other acts mentioned in Article III, and the right of The Gambia to have
Myanmar comply with its obligations under the Convention to prevent
and punish acts identiﬁed and prohibited under Articles II and III of the
Convention, including by ensuring the preservation of evidence. As to the
fourth and ﬁfth provisional measures requested by The Gambia, the
question of their link with the rights for which The Gambia seeks protec-
tion does not arise, in so far as such measures would be directed at pre-
venting any action which may aggravate or extend the existing dispute or
render it more diﬃcult to resolve, and at providing information on the
compliance by the Parties with any speciﬁc provisional measure indicated
by the Court.
   62. As to the sixth provisional measure requested by The Gambia, the
Court does not consider that its indication is necessary in the circum-
stances of the case.
   63. The Court concludes, therefore, that a link exists between the rights
claimed and some of the provisional measures being requested by
The Gambia.


           IV. Risk of Irreparable Prejudice and Urgency

   64. The Court, pursuant to Article 41 of its Statute, has the power to
indicate provisional measures when irreparable prejudice could be caused
to rights which are the subject of judicial proceedings or when the alleged
disregard of such rights may entail irreparable consequences (Alleged Vio-
lations of the 1955 Treaty of Amity, Economic Relations, and Consular
Rights (Islamic Republic of Iran v. United States of America), Provisional
Measures, Order of 3 October 2018, I.C.J. Reports 2018 (II), p. 645,
para. 77).
   65. However, the power of the Court to indicate provisional measures
will be exercised only if there is urgency, in the sense that there is a real
and imminent risk that irreparable prejudice will be caused before the
Court gives its ﬁnal decision. The condition of urgency is met when the
acts susceptible of causing irreparable prejudice can “occur at any
moment” before the Court makes a ﬁnal decision on the case. The Court
must therefore consider whether such a risk exists at this stage of the pro-
ceedings (ibid., pp. 645-646, para. 78).
   66. The Court is not called upon, for the purposes of its decision on
the Request for the indication of provisional measures, to establish the

25

25     application of the genocide convention (order 23 I 20)

existence of breaches of the Genocide Convention, but to determine
whether the circumstances require the indication of provisional measures
for the protection of rights under this instrument. It cannot at this stage
make deﬁnitive ﬁndings of fact, and the right of each Party to submit
arguments in respect of the merits remains unaﬀected by the Court’s deci-
sion on the Request for the indication of provisional measures.

                                     * *
  67. The Gambia contends that there is a risk of irreparable prejudice
to the rights of the Rohingya and to its own rights under the Genocide
Convention, as well as urgency. According to The Gambia, not only have
the Rohingya been subjected to genocidal acts in the recent past, but
there is a grave danger of further such acts because the Government of
Myanmar continues to harbour genocidal intent and to commit crimes
against members of the Rohingya group. The Gambia thus argues that
the Rohingya remaining in Myanmar face grave threats to their existence,
placing them in urgent need of protection.


                                      *
   68. Myanmar denies that there exists a real and imminent risk of irrep-
arable prejudice in the present case. Myanmar ﬁrst asserts that it is cur-
rently engaged in repatriation initiatives for the return of displaced
Rohingya presently in Bangladesh, with the support of international
actors, whose support would not be forthcoming if there was an immi-
nent or ongoing risk of genocide. Myanmar also argues that it is engaged
in a range of initiatives aimed at bringing stability to Rakhine State, pro-
tecting those who are there or who will return there, and holding account-
able those responsible for past violence — actions which are inconsistent
with it allegedly harbouring genocidal intent. Finally, Myanmar stresses
the challenges it is facing, inter alia, in ending an ongoing “internal armed
conﬂict” with the Arakan Army in Rakhine State. It submits that the
indication of provisional measures by the Court might reignite the
2016-2017 “internal armed conﬂict” with the Arakan Rohingya Salvation
Army, and undermine its current eﬀorts towards reconciliation.


                                     * *
   69. The Court recalls that, as underlined in General Assembly resolu-
tion 96 (I) of 11 December 1946,
     “[g]enocide is a denial of the right of existence of entire human groups,
     as homicide is the denial of the right to live of individual human
     beings; such denial of the right of existence shocks the conscience of

26

26     application of the genocide convention (order 23 I 20)

     mankind, results in great losses to humanity in the form of cultural
     and other contributions represented by these human groups, and is
     contrary to moral law and to the spirit and aims of the United Nations”.
The Court has observed, in particular, that the Genocide Convention
“was manifestly adopted for a purely humanitarian and civilizing pur-
pose”, since “its object on the one hand is to safeguard the very existence
of certain human groups and on the other to conﬁrm and endorse the
most elementary principles of morality” (Reservations to the Convention
on the Prevention and Punishment of the Crime of Genocide, Advisory
Opinion, I.C.J. Reports 1951, p. 23).
  70. In view of the fundamental values sought to be protected by the
Genocide Convention, the Court considers that the rights in question in
these proceedings, in particular the right of the Rohingya group in Myan-
mar and of its members to be protected from killings and other acts
threatening their existence as a group, are of such a nature that prejudice
to them is capable of causing irreparable harm.
  71. The Court notes that the reports of the Fact-Finding Mission (see
paragraph 55 above) have indicated that, since October 2016, the
Rohingya in Myanmar have been subjected to acts which are capable of
aﬀecting their right of existence as a protected group under the Genocide
Convention, such as mass killings, widespread rape and other forms of
sexual violence, as well as beatings, the destruction of villages and homes,
denial of access to food, shelter and other essentials of life. As indicated
in resolution 74/246 adopted by the General Assembly on 27 December
2019, this has caused almost 744,000 Rohingya to ﬂee their homes and
take refuge in neighbouring Bangladesh (UN doc. A/RES/74/246,
27 December 2019, preambular para. 25). According to the 2019 detailed
ﬁndings of the Fact-Finding Mission, approximately 600,000 Rohingya
remained in Rakhine State as of September 2019 (United Nations,
Detailed Findings of the Independent International Fact-Finding Mission on
Myanmar, UN doc. A/HRC/42/CRP.5, 16 September 2019, paras. 4, 57,
107, 120, 158 and 212).

   72. The Court is of the opinion that the Rohingya in Myanmar remain
extremely vulnerable. In this respect, the Court notes that in its resolu-
tion 74/246 of 27 December 2019, the General Assembly reiterated
     “its grave concern that, in spite of the fact that Rohingya Muslims
     lived in Myanmar for generations prior to the independence of Myan-
     mar, they were made stateless by the enactment of the 1982 Citizen-
     ship Law and were eventually disenfranchised, in 2015, from the
     electoral process” (UN doc. A/RES/74/246, 27 December 2019, pre-
     ambular para. 14).
The Court further takes note of the detailed ﬁndings of the Fact-Finding
Mission on Myanmar submitted to the Human Rights Council in Sep-
tember 2019, which refer to the risk of violations of the Genocide Con-

27

27     application of the genocide convention (order 23 I 20)

vention, and in which it is “conclude[d] on reasonable grounds that the
Rohingya people remain at serious risk of genocide under the terms of
the Genocide Convention” (United Nations, Detailed Findings of the
Independent International Fact-Finding Mission on Myanmar, UN doc. A/
HRC/42/CRP.5, 16 September 2019, para. 242; see also paras. 58, 240
and 667).
   73. The Court takes note of the statement of Myanmar during the oral
proceedings that it is currently engaged in repatriation initiatives to facil-
itate the return of Rohingya refugees present in Bangladesh and that it
intends to promote ethnic reconciliation, peace and stability in Rakhine
State, and to make its military accountable for violations of international
humanitarian and human rights law. In the view of the Court, however,
these steps do not appear suﬃcient in themselves to remove the possibility
that acts causing irreparable prejudice to the rights invoked by The Gam-
bia for the protection of the Rohingya in Myanmar could occur. In par-
ticular, the Court notes that Myanmar has not presented to the Court
concrete measures aimed speciﬁcally at recognizing and ensuring the right
of the Rohingya to exist as a protected group under the Genocide Con-
vention. Moreover, the Court cannot ignore that the General Assembly
has, as recently as on 27 December 2019, expressed its regret that “the
situation has not improved in Rakhine State to create the conditions nec-
essary for refugees and other forcibly displaced persons to return to their
places of origin voluntarily, safely and with dignity” (UN doc. A/
RES/74/246, 27 December 2019, preambular para. 20). At the same time
the General Assembly reiterated

     “its deep distress at reports that unarmed individuals in Rakhine State
     have been and continue to be subjected to the excessive use of force
     and violations of human rights and international humanitarian law
     by the military and security and armed forces, including extrajudicial,
     summary or arbitrary killings, systematic rape and other forms of
     sexual and gender-based violence, arbitrary detention, enforced dis-
     appearance and government seizure of Rohingya lands from which
     Rohingya Muslims were evicted and their homes destroyed” (ibid.,
     preambular para. 16).

   74. Finally, the Court observes that, irrespective of the situation that
the Myanmar Government is facing in Rakhine State, including the fact
that there may be an ongoing internal conﬂict between armed groups and
the Myanmar military and that security measures are in place, Myanmar
remains under the obligations incumbent upon it as a State party to the
Genocide Convention. The Court recalls that, in accordance with the
terms of Article I of the Convention, States parties expressly conﬁrmed
their willingness to consider genocide as a crime under international law
which they must prevent and punish independently of the context “of
peace” or “of war” in which it takes place (Application of the Convention

28

28    application of the genocide convention (order 23 I 20)

on the Prevention and Punishment of the Crime of Genocide (Bosnia
and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
I.C.J. Reports 1996 (II), p. 615, para. 31). The context invoked by
Myanmar does not stand in the way of the Court’s assessment of the
existence of a real and imminent risk of irreparable prejudice to the rights
protected under the Convention.
  75. In light of the considerations set out above, the Court ﬁnds that
there is a real and imminent risk of irreparable prejudice to the rights
invoked by The Gambia, as speciﬁed by the Court (see paragraph 56
above).


             V. Conclusion and Measures to Be Adopted

  76. From all of the above considerations, the Court concludes that the
conditions required by its Statute for it to indicate provisional measures
are met. It is therefore necessary, pending its ﬁnal decision, for the Court
to indicate certain measures in order to protect the rights claimed by
The Gambia, as identiﬁed above (see paragraph 56).

   77. The Court recalls that it has the power, under its Statute, when a
request for provisional measures has been made, to indicate measures
that are, in whole or in part, other than those requested. Article 75, para-
graph 2, of the Rules of Court speciﬁcally refers to this power of the
Court. The Court has already exercised this power in the past (see, for
example, Alleged Violations of the 1955 Treaty of Amity, Economic Rela-
tions, and Consular Rights (Islamic Republic of Iran v. United States of
America), Provisional Measures, Order of 3 October 2018, I.C.J.
Reports 2018 (II), p. 651, para. 96).
   78. In the present case, having considered the terms of the provisional
measures requested by The Gambia and the circumstances of the case, the
Court ﬁnds that the measures to be indicated need not be identical to
those requested.
   79. Bearing in mind Myanmar’s duty to comply with its obligations
under the Genocide Convention, the Court considers that, with regard to
the situation described above, Myanmar must, in accordance with its
obligations under the Convention, in relation to the members of the
Rohingya group in its territory, take all measures within its power to pre-
vent the commission of all acts within the scope of Article II of the Con-
vention, in particular: (a) killing members of the group; (b) causing
serious bodily or mental harm to the members of the group; (c) deliber-
ately inﬂicting on the group conditions of life calculated to bring about its
physical destruction in whole or in part; and (d) imposing measures
intended to prevent births within the group.

  80. Myanmar must also, in relation to the members of the Rohingya
group in its territory, ensure that its military, as well as any irregular

29

29    application of the genocide convention (order 23 I 20)

armed units which may be directed or supported by it and any organiza-
tions and persons which may be subject to its control, direction or inﬂu-
ence, do not commit acts of genocide, or of conspiracy to commit
genocide, of direct and public incitement to commit genocide, of attempt
to commit genocide, or of complicity in genocide.

   81. The Court is also of the view that Myanmar must take eﬀective
measures to prevent the destruction and ensure the preservation of any
evidence related to allegations of acts within the scope of Article II of the
Genocide Convention.
   82. Regarding the provisional measure requested by The Gambia that
each Party shall provide a report to the Court on all measures taken to
give eﬀect to its Order, the Court recalls that it has the power, reﬂected in
Article 78 of the Rules of Court, to request the parties to provide infor-
mation on any matter connected with the implementation of any provi-
sional measures it has indicated. In view of the speciﬁc provisional
measures it has decided to indicate, the Court considers that Myanmar
must submit a report to the Court on all measures taken to give eﬀect to
this Order within four months, as from the date of this Order, and there-
after every six months, until a ﬁnal decision on the case is rendered by the
Court. Every report so provided shall then be communicated to The Gam-
bia which shall be given the opportunity to submit to the Court its com-
ments thereon.
   83. The Gambia has further requested the Court to indicate measures
aimed at ensuring the non-aggravation of the dispute with Myanmar. In
this respect, the Court recalls that when it is indicating provisional mea-
sures for the purpose of preserving speciﬁc rights, it also possesses the
power to indicate additional provisional measures with a view to prevent-
ing the aggravation or extension of the dispute whenever it considers that
the circumstances so require (see Request for Interpretation of the Judg-
ment of 15 June 1962 in the Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand) (Cambodia v. Thailand), Provisional Measures,
Order of 18 July 2011, I.C.J. Reports 2011 (II), pp. 551-552, para. 59).
However, in the circumstances of the present case, and in view of the
speciﬁc provisional measures it has decided to take, the Court does not
deem it necessary to indicate an additional measure relating to the non-
aggravation of the dispute between the Parties.

                                       *
                                   *       *
  84. The Court reaﬃrms that its “orders on provisional measures under
Article 41 [of the Statute] have binding eﬀect” (LaGrand (Germany v.
United States of America), Judgment, I.C.J. Reports 2001, p. 506,
para. 109) and thus create international legal obligations for any party to
whom the provisional measures are addressed.

                                       *
                                   *       *

30

30     application of the genocide convention (order 23 I 20)

  85. The Court further reaﬃrms that the decision given in the present
proceedings in no way prejudges the question of the jurisdiction of the
Court to deal with the merits of the case or any questions relating to the
admissibility of the Application or to the merits themselves. It leaves
unaﬀected the right of the Governments of The Gambia and Myanmar to
submit arguments and evidence in respect of those questions.

                                       *
                                   *       *

  86. For these reasons,
  The Court,
  Indicates the following provisional measures:
  (1) Unanimously,
   The Republic of the Union of Myanmar shall, in accordance with its
obligations under the Convention on the Prevention and Punishment of
the Crime of Genocide, in relation to the members of the Rohingya group
in its territory, take all measures within its power to prevent the commis-
sion of all acts within the scope of Article II of this Convention, in par-
ticular:
(a) killing members of the group;
(b) causing serious bodily or mental harm to the members of the
    group;
(c) deliberately inﬂicting on the group conditions of life calculated to
    bring about its physical destruction in whole or in part; and
(d) imposing measures intended to prevent births within the group;
  (2) Unanimously,
   The Republic of the Union of Myanmar shall, in relation to the mem-
bers of the Rohingya group in its territory, ensure that its military, as well
as any irregular armed units which may be directed or supported by it
and any organizations and persons which may be subject to its control,
direction or inﬂuence, do not commit any acts described in point (1)
above, or of conspiracy to commit genocide, of direct and public incite-
ment to commit genocide, of attempt to commit genocide, or of complic-
ity in genocide;

  (3) Unanimously,
  The Republic of the Union of Myanmar shall take eﬀective measures
to prevent the destruction and ensure the preservation of evidence related
to allegations of acts within the scope of Article II of the Convention on
the Prevention and Punishment of the Crime of Genocide;


31

31    application of the genocide convention (order 23 I 20)

  (4) Unanimously,
  The Republic of the Union of Myanmar shall submit a report to the
Court on all measures taken to give eﬀect to this Order within four
months, as from the date of this Order, and thereafter every six months,
until a ﬁnal decision on the case is rendered by the Court.


  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-third day of January, two thou-
sand and twenty, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of The Gambia and the Government of the Republic of the
Union of Myanmar, respectively.

                                  (Signed) Abdulqawi Ahmed Yusuf,
                                                  President.
                                       (Signed) Philippe Gautier,
                                                    Registrar.




  Vice-President Xue appends a separate opinion to the Order of the
Court; Judge Cançado Trindade appends a separate opinion to the
Order of the Court; Judge ad hoc Kress appends a declaration to the
Order of the Court.

                                                    (Initialled) A.A.Y.
                                                     (Initialled) Ph.G.




32

